Citation Nr: 9903520	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-33 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than July 21, 1986, for a grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, and from January 1973 to March 1975.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Sioux Falls, South Dakota, 
which continued the currently-assigned 100 percent disability 
evaluation for the veteran's service-connected PTSD, and 
concluded that there was no basis for a grant of service 
connection earlier than July 21, 1986, for service connection 
for PTSD.  The veteran submitted his notice of disagreement 
(NOD) in November 1997.  A statement of the case (SOC) was 
issued in December 1997.  The veteran submitted his VA Form 9 
substantive appeal in that same month.

An examination of the rating decisions of record shows that 
while the RO granted entitlement to service connection for 
PTSD, and assigned a 10 percent disability evaluation, in a 
May 1989 rating decision, it also denied entitlement to 
service connection for schizophrenia, residual type 
(previously denied as schizophrenia, paranoid type, by rating 
decisions dated in September 1975 and January 1987).  The 
veteran's claim for entitlement to service connection for 
PTSD was therefore a new claim for jurisdictional purposes, 
as it is not the same as a claim for entitlement to service 
connection for schizophrenia.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996).  Furthermore, the records of the 
veteran's treatment from February to March of 1975 at the 
Naval Regional Medical Center, Great Lakes, Illinois, 
discussed more fully below, reveal multiple diagnoses of 
schizophrenia, paranoid type, chronic.  These records 
comprise a supplemental report from the service department, 
received after the denial of entitlement to service 
connection for schizophrenia had become final, and are thus 
new and material evidence with respect to the issue of 
entitlement to service connection for schizophrenia, pursuant 
to 38 C.F.R. § 3.156(c) (1998).  Hence, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia 
is properly referred to the RO for appropriate action.

Review of the veteran's most recent VA examination, dated in 
June 1997 (discussed below), shows that the Axis I diagnoses 
included PTSD, agoraphobia secondary to PTSD, and social 
phobias secondary to PTSD.  The examiner concluded that the 
veteran was "totally unemployable because of his 
complication with PTSD with the agoraphobia and social 
phobia."  The Board believes that the June 1997 examination 
report raises inferred claims for entitlement to service 
connection for agoraphobia and social phobia, both as 
secondary to the veteran's service-connected PTSD.  These 
claims are referred to the RO for any action which it deems 
appropriate.

However, the Board believes that the June 1997 VA examination 
does not raise a claim for entitlement to a total disability 
evaluation on the basis of individual unemployability (TDIU) 
due to a service-connected disability.  The United States 
Court of Veterans Appeals (Court) has held that a claim for a 
TDIU rating is determinative as to whether a claimant is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, whatever the 
rating assigned that disability, pursuant to 38 C.F.R. 
§ 4.16a (1998).  See Vettese v. Brown, 7 Vet. App. 31, 34 
(1994).  Moreover, a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent, and only 
asks for TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Id., at 34-35.  
Because the veteran's service-connected PTSD is currently 
evaluated as 100 percent disabling, and that evaluation was 
made permanent by a rating decision dated in August 1997, a 
claim for TDIU is not to be inferred for referral to the RO.

In his November 1997 NOD, the veteran raised a claim of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to an effective date earlier 
than December 22, 1992, for the grant of a 100 percent 
disability evaluation for PTSD.  Because that issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  Hence, the only issue currently 
before the Board is that listed on the cover page of this 
decision.



FINDINGS OF FACT

1.  The RO granted entitlement to service connection for 
PTSD, and assigned a 10 percent disability evaluation, 
effective July 21, 1986, in a May 1989 rating decision; the 
veteran did not appeal that determination.

2.  The RO granted a 100 percent disability evaluation for 
PTSD, effective December 22, 1992, in a January 1994 rating 
decision; the veteran did not appeal that determination.

3.  The evidence associated with the claims file subsequent 
to the January 1994 decision does not significantly alter the 
facts previously considered, and does not bear directly and 
substantially upon the specific matter under consideration, 
in that it does not establish entitlement to an effective 
date earlier than July 21, 1986, for a grant of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision, which granted the 
veteran's claim of a 100 percent disability evaluation for 
PTSD, effective from December 22, 1992, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1998).

2.  The evidence received since the January 1994 rating 
decision is not new and material, and the veteran's claim of 
entitlement to an effective date earlier than July 21, 1986, 
for a grant of service connection for PTSD, is not reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his initial claim for VA compensation in 
March 1975, claiming a nervous condition.  In September 1975, 
the RO denied entitlement to service connection for 
adjustment reaction for adult life with mixed neurotic 
feature and passive-aggressive personality (termed a 
constitutional or developmental disorder), and for 
schizophrenic reaction, paranoid type.  The RO mailed the 
veteran notice of said decision in October 1975, but he did 
not file an appeal.  Accordingly, the September 1975 decision 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a).

In July 1986, the veteran filed a "reopened" claim for 
psychological problems.  See 38 C.F.R. § 3.160(e) (1998).  By 
a rating decision dated in January 1987, the RO denied the 
veteran's "reopened" claim for a psychiatric disorder.  The 
veteran perfected an appeal as to that determination to the 
Board, which in September 1988 remanded the issue of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, in order to obtain clinical records from the 
VA hospital in Fort Meade, South Dakota, dated from November 
1974 to February 1975.  A current VA psychiatric examination 
was also requested.  The veteran initially raised a claim for 
entitlement to service connection for PTSD in his VA Form 1-9 
substantive appeal, submitted in November 1987.

As noted, a May 1989 rating decision granted entitlement to 
service connection for PTSD.  Evidence of record at that time 
included service personnel records, as well as a commendation 
dated in March 1968 from the Commander, U.S. Naval Support 
Activity, DaNang, Republic of Vietnam, which cited the 
veteran's performance as a firefighter.  There was also a 
commendation from W.C. Westmoreland, General, United States 
Army, Commanding, also dated in March 1968.  A VA 
hospitalization summary dated from November 1974 to February 
1975 diagnosed adjustment reaction for adult with mixed 
neurotic features, as well as passive-aggressive personality, 
passive type.  Also included was the report of a Naval 
Medical Board dated in February 1975, which showed that the 
veteran was discharged from his second period of active duty 
due to a diagnosis of schizophrenia, paranoid type, chronic.  
Also of record was a VA hospitalization report dated in March 
1975, which diagnosed adjustment reaction for adult life, 
with mixed neurotic features.  The report of a private 
psychiatric evaluation by Donald W. Burnap, M.D., dated in 
August 1986, diagnosed chronic paranoid schizophrenia and 
PTSD.  A VA hospitalization summary dated in January 1987 
diagnosed schizoid personality disorder tendencies.  Also of 
record was the report of a VA examination dated in January 
1987 (by a board of three psychiatrists) which diagnosed 
schizoid personality disorder tendencies, which preceded 
active service, by history, with no evidence of schizophrenia 
or PTSD.  The veteran was again afforded a VA psychiatric 
examination by a board of three psychiatrists in January 1989 
(pursuant to the remand by the Board in September 1988).  The 
diagnoses were PTSD and schizophrenia, residual.  Finally, 
the veteran submitted a statement in April 1989 which listed 
his claimed stressors.  The RO mailed the veteran notice of 
its May 1989 decision in that same month, but he did not file 
an appeal.  Therefore, the May 1989 decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).

In January 1993, the veteran submitted a claim for an 
increased evaluation for his service-connected PTSD, to which 
he attached a handwritten statement enumerating his 
stressors.  The RO did in fact assign a 30 percent disability 
evaluation for PTSD, effective April 1, 1993, in an April 
1993 rating decision.  Additional evidence of record at that 
time included a VA hospitalization report dated from December 
1992 to March 1993, which diagnosed PTSD and residual 
schizophrenia, and the report of a VA PTSD examination, dated 
in March 1993, which diagnosed PTSD and a history of cannabis 
abuse.  The veteran did not perfect an appeal as to the April 
1993 rating decision.

By its January 1994 rating decision, the RO granted a 100 
percent disability evaluation for PTSD, effective December 
22, 1992, based upon the aforementioned VA hospitalization 
report commencing on that date.  Additional evidence of 
record at the time of the January 1994 rating consisted of an 
award certificate from the Social Security Administration 
(SSA) dated in April 1987, showing that the veteran had been 
awarded disability benefits effective December 1986.  Also of 
record were VA outpatient treatment reports dated from May to 
June of 1993 which noted attendance at a "feelings group," 
as well as a psychiatric clinical evaluation.  Records from 
the SSA were received in September 1993, and included the 
report of a private physician, Nancy F. Phipps, M.D., dated 
in August 1986.  The assessment was an old diagnosis of 
paranoid schizophrenia.  Also added to the record was the 
report of a VA examination dated in December 1993, which 
diagnosed PTSD and schizophrenia, residual, in remission.

As previously stated by the Board, the January 1994 decision 
of the RO constitutes a final, unappealed rating decision.  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Fossie v. West, No. 96-1695 (U.S. Vet. App. 
Oct. 30, 1998).

New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his or her 
claim must be reopened and decided on the merits.  See Glynn 
v. Brown, 6 Vet. App. 523, 528-29 (1994).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. Sept. 16, 1998).

The evidence which must be taken into account in determining 
whether there is a basis for reopening the veteran's claim of 
entitlement to an effective date earlier than July 21, 1986, 
for a grant of service connection for PTSD, is that added to 
the record since the final, unappealed, January 1994 rating 
decision.  It is well to note that no claim of clear and 
unmistakable error has been raised by the veteran or been 
developed by the RO with respect to the January 1994 rating.

Prior to examining said evidence, the Board would note that 
the effective date of an award based upon an original claim 
or a claim reopened after final adjudication, shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

The earliest effective date assignable for records (other 
than service department records) on the basis of new and 
material evidence, received after final disallowance, is the 
later date of the date of receipt of a new claim or the date 
entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii) (1998).  

The earliest effective date assignable for service department 
records on the basis of new and material evidence shall agree 
with the evaluation (since it is considered that such records 
were lost or mislaid) or date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to the rules on original claims filed within 1 year 
after separation from service.  38 C.F.R. § 3.400(q)(2) 
(1998).  

The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 1991); 38 
C.F.R. § 3.400(b)(2)(i) (1998).

When a claim is reopened, the effective date of the award is 
the date of receipt of the claim or the date when the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(1998).  An application for a claim may be either "a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1998).

The evidence added to the record since the January 1994 
rating decision includes:  (1) the report of a VA examination 
dated and received in March 1996; (2) a VA mental health 
clinic outpatient treatment record dated and received in 
March 1996; (3) VA outpatient treatment records dated from 
December 1992 through November 1995, received in March 1996; 
(4) a brief submitted by the veteran's private attorney in 
March 1997, with multiple attachments; (5) VA hospitalization 
records, dated from February 1974 to September 1975, received 
in March 1997; (6) an undated hospitalization report from the 
Naval Regional Medical Center, Great Lakes, Illinois, 
received in March 1997; (7) an "Addendum" from the 
veteran's private attorney to the March 1997 brief, received 
in April 1997; (8) the report of a VA examination, dated and 
received in June 1997; and (9) duplicate copies of service 
medical records, submitted by the veteran's service 
representative, received in November 1997.

Although the RO proposed to reduce the veteran's disability 
evaluation for his service-connected PTSD from 100 percent to 
70 percent, pursuant to the provisions of 38 C.F.R. 
§ 3.105(e) (1998), in March 1996, an April 1996 rating 
decision continued the present 100 percent disability 
evaluation for the disorder.  At that time, the RO considered 
the report of the veteran's March 1996 VA examination (Item 
1), which diagnosed PTSD.  The examiner noted that there was 
a history of residual schizophrenia, in remission, but that 
he was not independently able to agree on that diagnosis.  
The RO also considered the VA mental health clinic outpatient 
treatment report dated in March 1996 (Item 2), which stated 
that the veteran's PTSD "continues to disable him from 
working or being able to earn some kind of living 
situation."  Additional evidence of record included VA 
outpatient treatment records dated from December 1992 through 
November 1995 (Item 3).  These show that in November of 1995, 
the veteran's PTSD was said to be "in fair remission."

In March 1997, the veteran's attorney submitted a brief with 
multiple attachments, (Item 4), in support of a claim of 
entitlement to an effective date of March 26, 1975, for 
service connection for PTSD.  Said brief also sought a 
determination of permanency for the veteran's PTSD, as well 
as the procurement of treatment records from the Great Lakes 
Naval Hospital, dated from March 1975.  While permanency was 
later granted, and the Great Lakes records obtained, the RO 
informed the veteran and his attorney in a letter dated in 
March 1997 that the March 1997 submission was not accepted as 
a notice of disagreement for the issue of entitlement to 
service connection for PTSD effective March 26, 1975, because 
it was not received within one year of the May 1989 decision 
which granted entitlement to service connection for PTSD, 
effective July 21, 1986.  

For purposes of new and material evidence, the attachments to 
the March 1997 brief were in large part duplicate documents 
which were previously of record.  However, the attachments 
included an excerpt from a treatise, specifically, by 
Jonathan R.T. Davidson, M.D., Posttraumatic Stress Disorder 
and Acute Stress Disorder, in 1 COMPREHENSIVE TEXTBOOK OF 
PSYCHIATRY 1227 (Harold I. Kaplan, M.D. & Benjamin J. Sadock, 
M.D., eds., 6th ed. 1995), which noted, inter alia, that the 
diagnosis of PTSD first appeared in 1980.  Also submitted 
were excerpts from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV), concerning PTSD.

Received in March 1997 were additional VA hospitalization 
records, dated from February 1974 to September 1975 (Item 5).  
These show that the veteran was transferred from the VA 
Hospital in Fort Meade, South Dakota, to the Neuropsychiatric 
Service, Naval Regional Medical Center, Great Lakes, 
Illinois, on February 14, 1975.  He returned to the VA 
facility on March 18, 1975.  These records indicate that the 
veteran was diagnosed with schizophrenia in November 1974, 
received continued psychiatric treatment in February 1975, 
and was diagnosed in March 1975 with adjustment disorder for 
adult life, rule out schizophrenia, paranoid.

Also submitted in March 1997 was an undated hospitalization 
report from the Great Lakes facility (Item 6), which shows a 
diagnosis of schizophrenia, paranoid type, chronic.

In April 1997, the veteran's attorney submitted an 
"Addendum" to his March 1997 brief (Item 7).  Besides 
duplicate documents which were previously of record, the 
submission included a letter from the National Personnel 
Records Center (NPRC), dated in March 1997, which included 
copies of the veteran's February to March of 1975 treatment 
records from the Naval Regional Medical Center, Great Lakes, 
Illinois.  These show multiple diagnoses of schizophrenia, 
paranoid type, chronic.  Duplicate copies of the Great Lakes 
records were received by VA from NPRC in April 1997.  At this 
juncture, the Board would point out that these records are 
not germane to the issue of entitlement to an earlier 
effective date for a grant of service connection for PTSD.  
However, said records are relevant to the issue of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for schizophrenia, 
a claim which was referred to the RO earlier in this 
decision.

Also added to the record since January 1994 was the report of 
the veteran's most recent VA examination, dated in June 1997 
(Item 8).  The Axis I diagnoses included PTSD, agoraphobia 
secondary to PTSD, and social phobias secondary to PTSD.  The 
examiner concluded that the veteran was "totally 
unemployable because of his complication with PTSD with the 
agoraphobia and social phobia."

By a rating decision dated in August 1997, the RO confirmed 
and continued the current 100 percent evaluation for the 
veteran's PTSD.  Additionally, the 100 percent evaluation was 
made permanent pursuant to the provisions of Title 35 of the 
United States Code.

In October 1997, the RO was informed that the veteran would 
no longer be represented by a private attorney.

In November 1997, the veteran's current representative 
submitted duplicate copies of service medical records (Item 
9), none of which discussed complaints and diagnosis of, or 
treatment for, PTSD.

As previously noted, by a rating decision dated in May 1989, 
the RO granted the veteran's claim of entitlement to service 
connection for PTSD, effective July 21, 1986, which was the 
date of the veteran's "reopened" claim for psychological 
problems.  The veteran now attempts to reopen his claim for 
entitlement to an earlier effective date for the grant of 
service connection for PTSD, on the basis of the submission 
of new and material evidence.  He avers that the proper 
effective date for service connection for PTSD should be 
March 26, 1975, the date of his original VA compensation 
claim.

Review of the evidence submitted since the last final RO 
rating decision in January 1994 reveals that it does not show 
either complaints and diagnosis of, or treatment for, PTSD 
prior to July 21, 1986.  Hence, the evidence is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to an earlier effective date for entitlement to 
service connection for PTSD.  See 38 U.S.C.A. § 5108.  
Indeed, none of the evidence received since January 1994 
bears directly and substantially upon the specific matter 
under consideration, and none of the evidence (either 
standing alone or in conjunction with previously-assembled 
evidence) is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Additionally, review of the evidence of record pursuant to 
the previously-cited law governing earlier effective dates 
(found at 38 C.F.R. § 3.400) clearly shows that the veteran 
is not entitled to an effective date earlier than July 21, 
1986, for the grant of service connection for PTSD, since 
there is no indication that the veteran submitted a formal or 
informal communication in writing prior to that date which 
requested a determination of entitlement to a grant of 
service connection for PTSD, or evidenced a belief in 
entitlement to such benefit, pursuant to  38 C.F.R. § 3.1(p).  

Nor does the record show that the veteran submitted an 
informal request to reopen a claim for entitlement to service 
connection for PTSD, prior to July 21, 1986.  See 38 C.F.R. 
§ 3.155(c) (1998).  Also, the record does not show that the 
veteran submitted a request for a reopened claim for 
entitlement to service connection for PTSD subsequent to a 
final disallowance of such a benefit.  See 38 C.F.R. 
§ 3.160(e).  

The law is clear, in that the effective date for the grant of 
service connection is the day following separation from 
active service or the date entitlement arose, if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  Because there is no evidence that the veteran 
submitted a claim of entitlement to service connection for 
PTSD prior to July 21, 1986, that date, the date of receipt 
of his reopened claim (for psychological problems), will 
control.  A claim which specifically sought entitlement to 
service connection for PTSD was not raised until the veteran 
submitted his VA Form 1-9 substantive appeal in November 
1987.  This constituted a "new" or "original" claim for 
entitlement to service connection for PTSD.  Ephraim, 82 F.3d 
at 402.

The Court has recently held that before the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See Brannon v. West, No. 
96-282 (U.S. Vet. App. Nov. 17, 1998).  The Board is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  Id., citing Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

Therefore, the effective date for a grant of service 
connection for PTSD can be no earlier than the date of 
receipt of the veteran's reopened claim for psychological 
problems, that is, July 21, 1986, and the Board may not now 
grant an earlier effective date.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The veteran's contentions on appeal have been carefully and 
compassionately considered with respect to this claim.  
However, for the reasons stated above, the application of the 
pertinent laws and regulations is fully dispositive on this 
issue.  Finally, the Board is aware of no circumstances in 
this matter that would put VA on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would allow the veteran to complete his application to reopen 
his claim of entitlement to an effective date earlier than 
July 21, 1986, for a grant of service connection for PTSD, 
through the presentment of new and material evidence.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curium); Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to an effective date earlier than 
July 21, 1986, for a grant of service connection for PTSD, 
the appeal is denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

